NOW on this 26th day of November, 1979, comes on for hearing the voluntary petition of Laurence S. Holmes for transfer to disability status pursuant to Rule 220 of this court.
The court, having reviewed the record, including the voluntary petition of Laurence S. Holmes and the medical reports of Arnold M. Barnett, M.D., M.R.C.P. of the Wichita Neurological Institute, P.A., and Ernest W. Crow, M.D., F.A.C.P. of Internal Medicine Associates, P.A., of Wichita, finds:
1. Laurence S. Holmes is a duly admitted member of the bar of the State of Kansas having practiced for over 40 years.
2. Laurence S. Holmes has filed herein his verified petition in which he asks that he be transferred to disability status pursuant to Rule 220 of the rules relating to discipline of attorneys.
3. Laurence S. Holmes is under the continuing care of Dr. Arnold M. Barnett and Dr. Ernest W. Crow for cardiovascular disease and memory impairment.
4. Laurence S. Holmes is represented by T. L. O’Hara, a member of the bar of the State of Kansas in general practice in Wichita, and has been fully advised of his rights under the rules relating to discipline of attorneys.
5. Laurence S. Holmes is totally disabled and incapable of the practice of law at the present time and should be transferred to disability status pursuant to Rule 220 of this court.
IT IS THEREFORE ORDERED that Laurence S. Holmes be and he is hereby transferred from the active rolls of attorneys admitted to the practice of law in the State of Kansas to inactive disability status pursuant to Rule 220 of the rules for discipline of attorneys until further order of this court.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts shall strike the name of Laurence S. Holmes from the rolls of active attorneys admitted to practice in the State of Kansas and transfer the same to inactive status.
*580IT IS FURTHER ORDERED that all disciplinary proceedings, if any, pending before the office of the Disciplinary Administrator be held in abeyance until the further order of this court.
IT IS FURTHER ORDERED that Laurence S. Holmes be and he is hereby prohibited from the practice of law in the State of Kansas indefinitely and until the further order of this court.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts shall furnish a certified copy of this order to the Hon. B. Mack Bryant, Administrative Judge of the Eighteenth Judicial District, Sedgwick County Courthouse, Wichita, Kansas, and to Mr. Arthur Johnson, Clerk of the United States District Court for the District of Kansas, Federal Building, Wichita, Kansas.
IT IS FURTHER ORDERED that the costs of this action be assessed to the petitioner, Laurence S. Holmes.
Effective this 26th day of November, 1979.